IN AND FOR THE JUDICIAL DISTRICT COURT

                IN AND FOR POTTER COUNTY TEXAS

                           AMARILLO TEXAS                                 -oL
                IN THE COURT OF CRIMINAL^APPEAlS^^1^0 IN
                                            COURT OF CRIMINAL APPEALS
                               OF TEXAS

                   NO.   WR:

       IN RE LAWRENCE BRACKENS, JR.,               DEC 16 2015


       RELATOR'S APPLICATION UPON LEAVE/\1^j ^^§fa, Cl§fk
           A   WRIT OF MANDAMUS     IN CAUSE NO.07010279

                     JUDICIAL     DISTRICT COURT

                  IN AND    FOR POTTER COUNTY TEXAS




   NOW COMES, Lawrence Brackens, Jr.,           as Relator,   and ';                          (2)


   filed order;


4. At last, it is also respectfully requested of this
   Honorable Court of Appeals, that it include an order
   designating the date, in which the district attor-vy'
   ney's office was served with habeas application;

5. As was, the DA's office has 20 days in which to file
   a response. Thus, as of.this date, the application ;•. .
   has not been ruled on, or forwarded to this Court,
   by way of order, in which designates issues, as was
   in McCree v. Hampton, 824 S..W.2d 579(Tex. Crim. App.
   1992).


                        PRAYER

 WHEREFORE, PREMISES CONSIDERED, Relator, Pro-se, re
spectfully request of this Honorable Court, to grant him
leave of the.original jurisdiction of a Writ of Mandamus,
pursuant to the filing of the Writ of Habeas Corpus, and
more than 35 days elapsed, and all things granted.
Signed this jq day of jjCC.       , 20 \S •
                                      Lespectfully Yours,


                  CERTFICATE OF SERVICE                 ^
 I, LAWRENCE BRACKENS, JR., as Relator, hereby certify
that a true and correct copy of Relator's, original app
lication for a Writ of Mandamus, has been^.forwarded to
the Clerk's Office in Potter County, Amarillo ,'VTexas, by
placing same in the United States Mail, Pre-Postage, paid
by Relator, as placing in U.S. Mail Date: I3i/